Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All objections and rejections found in the prior Office Action are withdrawn in view of the newly amended claims and specification filed on 7/27/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed binding molecule that specifically binds to leucine-rich and immunoglobulin-like domain (LRIG-1) protein claimed by four different combination of six specific CDR sequences is allowed over the prior art since the combination of the claimed six specific CDR sequences are not taught or obvious over the prior art. The 4 antibodies of claim 6 are disclosed in the instant specification under the nomenclature of A7, C8, E7 and G3. While binding molecules that specifically binds to leucine-rich and immunoglobulin-like domain (LRIG-1) protein, aka antibodies, are known in the prior art, none of the specifically claimed A7, C8, E7 and G3 antibodies, as in instant claim 6 found in the prior art. Therefore, these antibody products are allowed along with any methods that apply these specific antibodies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 6, 9-15, 17-08, 23 and 25 are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649